Title: Abigail Adams to Margaret Smith, 22 [March?] 1788
From: Adams, Abigail
To: Smith, Margaret


        
          London Grosvenour SquareApril [March?] 22 178[8]
          Madam
        
        Altho I have heithertoo felt a diffidence in addressing a Lady with whom I have not the pleasure of a personal acquaintance, I cannot upon this occasion permit my only Daughter to present herself to you in her new Relation, without requesting your kind and parental Reception of her. I have the greatest reason to hope, that she will prove to you, what she has ever been to me, a dutifull and affectionate Daughter.
        I have frequently been call’d in the course of my Life to very painfull seperations from some of my nearest and dear connections, but this is the first time that I have Sufferd a seperation from her, and it is the more painfull, as she has always been my companion and associate and I have no other Daughter to supply her place— but I have the Satisfaction and pleasure of knowing that she has one of the kindest and tenderest of Husbands, and every reason to believe that she will find in you Madam an affectionate Friend, and parent, and in the Ladies your Daughters, kind and indulgent Sisters. She has my dear Madam a natural reserve in her manners which I hope will not make an unfavorable impression upon her Friends. the Relationship of sister, is a character She has no remembrance of, and must in some measure plead for her Native reserve, for she is a very Silent Character, and in that respect very unlike her mamma.
        For my Lovely Grandson I need ask no favour he has the claim of nature upon you, and will make his own way into your Heart, by his innocent Smiles and winning attractions.
        I cannot however close this Letter without requesting you to enjoin upon your Son a particular care and attention to his Health. I am apprehensive that the Heat of our American Summers will, will renew and increase those complaints under which he has so severely Sufferd. I am the more urgent upon this subject, because I do not think he is himself sensible, in how critical a situation an attack of this disorder in a Hot Season, may prove to him. The utmost caution both in diet and exercise are absolutly necessary for him
        I beg leave Madam to present my Regards to every branch of your Family. with some of them I feel a degree of acquaintance from a perusal of their Letters, particularly with the lively Sprightly Bell and I anticipate with pleasure the day—Heaven Grant it may not be far distant, when we shall arrive in our Native Country, and I shall one day have the happiness of personally assureing you, with how much Esteem / I am Madam your / Humble Servant
        Abigail Adams
      